IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                October 20, 2009
                                No. 09-50074
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

ALEJANDRO Z PENA,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 7:08-CR-127-ALL


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Appealing the judgment in a criminal case, Alejandro Z. Pena presents
arguments that are foreclosed by United States v. Whaley, 577 F.3d 254, 258-61
(5th Cir. 2009), in which this court rejected a commerce clause challenge to the
Sex Offender Registration and Notification Act. The Government’s motion for
summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.